Order of the Supreme Court, Nassau County, dated July 11, 1966, modified so as to deny respondent’s cross motion to dismiss appellant’s objections insofar as it relates to the portion of the fourth objection which objects, on the ground of excessiveness, to the allowance for legal fees requested by respondent. As so modified, order affirmed, without costs. In this proceeding by respondent as surviving trustee of an express trust to settle his second supplemental account, appellant filed five objections to the account and moved to take the depositions of respondent and his attorney with respect thereto. Respondent cross-moved to dismiss the objections and for denial of appellant’s motion. By the order under review, respondent’s cross motion was granted and appellant’s motion was denied. In our opinion that determination was proper, on the record presented (cf. Matter of Grace, 5 A D 2d 845; Matter of Grace, 20 A D 2d 970), except as to the dismissal of the part of the fourth objection which was based on the ground that the legal fees requested by respondent were excessive. Appellant is entitled to a hearing on that issue (cf. Matter of O’Malley, 286 App. Div. 869); and either party may move to place this proceeding on the Special Term, Part I, Calendar of the court below for such a hearing. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.